Exhibit 10.3

     
 
   
Name of Subscriber
  Agreement No.

CONFIDENTIAL SUBSCRIPTION AGREEMENT
TEAMSTAFF INC.
Private Sale of Securities
Consisting of up to approximately 500,000 Shares of Common Stock
Aggregate Offering Amount: $250,000
THIS SUBSCRIPTION AGREEMENT CONTAINS MATERIAL NONPUBLIC INFORMATION CONCERNING
TEAMSTAFF, INC. AND IS PREPARED SOLELY FOR THE USE OF THE OFFEREE NAMED ABOVE.
ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER THAN IN CONNECTION WITH THE
CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OFFERED HEREBY MAY SUBJECT THE
USER TO CRIMINAL AND CIVIL LIABILITY.
THE SECURITIES OFFERED HEREBY ARE HIGHLY SPECULATIVE AND INVOLVE A HIGH DEGREE
OF RISK AND IMMEDIATE DILUTION AND MAY BE PURCHASED ONLY BY PERSONS WHO QUALIFY
AS “ACCREDITED INVESTORS” UNDER RULE 501 (a) OF REGULATION D UNDER THE
SECURITIES ACT.
THIS DOCUMENT HAS NOT BEEN FILED WITH OR REVIEWED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER COMMISSION OR REGULATORY
AUTHORITY, AND HAS NOT BEEN FILED WITH OR REVIEWED BY THE ATTORNEY GENERAL OF
ANY STATES NOR HAS ANY SUCH COMMISSION, AUTHORITY OR ATTORNEY GENERAL DETERMINED
WHETHER IT IS ACCURATE OR COMPLETE OR PASSED UPON OR ENDORSED THE MERITS OF THIS
OFFERING. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
TEAMSTAFF, INC.
1 Executive Drive
Somerset, NJ 08873
Tel. (866) 352-5304
March 7, 2011

 

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL SUBSCRIPTION AGREEMENT
INSTRUCTIONS:
Items to be delivered by all Investors:
a. One (1) completed and executed Subscription Agreement, including the Investor
Questionnaire.
b. Payment in the amount of subscription, by wire transfer of funds or check.
All checks should be made payable TeamStaff, Inc. in the total amount of the
Securities subscribed for.
c. Wired funds should be directed as follows:
BECKER & POLIAKOFF, LLP
ATTORNEY IOLA ACCOUNT #2
ACCOUNT NO.
Signature Bank
261 Madison Avenue
New York, New York 10016
ABA No. 026013576
THE SUBSCRIBER IS RESPONSIBLE FOR ALL WIRE TRANSFER FEES IMPOSED BY THE
SUBSCRIBER’S BANK.
ALL DOCUMENTS SHOULD BE RETURNED TO:
TeamStaff, Inc.
c/o Becker & Poliakoff, LLP
45 Broadway, 8th Floor
New York, New York 10006
THE FOLLOWING EXHIBITS ARE ANNEXED TO
AND FORM PART OF THIS SUBSCRIPTION AGREEMENT:

 

2



--------------------------------------------------------------------------------



 



SUBSCRIPTION AGREEMENT
The undersigned (the “Subscriber” or the “Purchaser”) hereby subscribes to
purchase from TeamStaff, Inc., a New Jersey corporation (the “Company”), shares
of the Company’s Common Stock, at a purchase price per share equal to closing
bid price as reported by Nasdaq on the Closing Date (the “Purchase Price”). The
Company is offering hereby (the “Offering”) a maximum of approximately 500,000
shares of its Common Stock (the “Common Shares”).
Article I
SALE OF SECURITIES
1.1 Sale of Securities; Offering Period
(a) Subject to the terms and conditions hereof and on the basis of the
representations and warranties hereinafter set forth, the Company hereby agrees
to issue and sell to the Subscriber and the Subscriber agrees to purchase from
the Company, upon Closing, the Common Shares as described herein for the
Purchase Price as set forth on the signature page of this Subscription Agreement
executed by the Subscriber. The number of Common Shares purchased hereunder by a
Subscriber shall be as specified on the signature page of this Subscription
Agreement executed by the Subscriber. The Company may reject any subscription in
whole or in part. The securities being offered consist of a total of up to
approximately 500,000 Common Shares, par value $0.001 per share. The Common
Shares are being offered at the Purchase Price for a minimum subscription amount
of $25,000, unless waived by the Company. This Offering is only being made to
“accredited investors” (as defined in Rule 501 under the Securities Act of 1933,
as amended (the “Securities Act”)) in reliance upon an exemption from
registration under Section 4(2) of the Securities Act and/or Regulation D
promulgated thereunder, and on similar exemptions under applicable state laws,
and by officers and directors of the Company. The Common Shares may be referred
to herein as the “Securities”. The Closing Date will be the date on which this
Agreement is counter-signed by the Company, which shall occur after the close of
trading on Nasdaq.
(b) The Common Shares are being offered during the offering period commencing on
the date set forth on the cover page of this Subscription Agreement and
terminating on the earlier of (a) 5:00 p.m. (New York time) on April 15, 2011,
or (b) the date on which all Common Shares authorized for sale have been sold
(the “Offering Period”).
High Risk Investment.
This investment is speculative and should only be made by investors who can
afford the risk of loss of their entire investment. The proceeds from the sale
of the Common Shares will be used to fund short term capital needs to enable the
Company to maintain operations until additional funding is received. The Company
may sell additional securities after the completion of this transaction to
further fund its operations. Unless the Company is successful in completing
these additional funding transactions, or is able to generate sufficient revenue
from operations, the Company may be forced to significantly curtail its
operations and the Subscribers will lose their entire investment.

 

3



--------------------------------------------------------------------------------



 



Summary of Offering

      Offering Summary:  
The Company is offering a maximum of approximately 500,000 Common Shares solely
to accredited investors on a best efforts basis.
   
 
Restricted Offerees  
This Offering is restricted to officers and directors of the Company.
   
 
Minimum Subscription:  
The minimum subscription amount for the Common Shares is $25,000, although the
Company may accept subscriptions in lesser amounts in its sole discretion.
   
 
No Registration Rights:  
Subscribers shall be entitled to no registration rights and are receiving
restricted shares of the Company.
   
 
Subscription Procedure:  
In order to subscribe for the Common Shares, each prospective subscriber must
complete, execute and deliver to the Company a signature page evidencing such
prospective subscriber’s execution of this Subscription Agreement along with a
completed confidential Purchaser Questionnaire.
   
 
Restrictions on Transferability:  
The Common Shares have not been registered under the Securities Act or under the
securities laws of the United States or of any state or other jurisdiction. As a
result, the Common Shares may not be transferred without registration under the
Securities Act, or, if applicable, the securities laws of any state or other
jurisdiction, unless in the opinion of counsel to the Company, such registration
is not then required because of the availability of an exemption from
registration.
   
 
Investment:  
An investment in the Company is highly speculative, and each investor bears the
risk of losing his, her or its entire investment. All Purchasers must complete
and execute a Subscription Agreement and a confidential Purchaser Questionnaire.
Purchasers must set forth representations in such documents that he, she or it
is purchasing the Common Shares for investment purposes only and without a view
toward distribution. The Common Shares are suitable investments only for
sophisticated investors for whom an investment in the Common Shares does not
constitute a complete investment program and who fully understand, are willing
to assume, and who have the financial resources necessary to withstand, the
risks involved in investing in the Common Shares and who can bear the potential
loss of their entire investment. The Common Shares are being offered and sold
only to persons who qualify as “accredited investors,” as defined under
Regulation D of the Securities Act.

1.2 No Escrow; No Minimum Offering Amount. The Subscriber acknowledges and
agrees that all subscription amounts will be immediately released to the Company
and in closings held, from time to time, as determined by the Company at any
time during the Offering Period. During the Offering Period, subscription funds
will not be placed into the escrow account and closings will be held from time
to time up to the sale of the maximum amount of Common Shares described in this
Subscription Agreement or the expiration of the Offering Period. The final
Closing shall be either the date on which this Offering is fully subscribed or
the last date during the Offering Period on which the Company accepts a
subscription, whichever is latest. Each closing of the transactions contemplated
hereunder (the “Closing”) shall be deemed to occur at the offices of Becker &
Poliakoff, LLP, 45 Broadway, 8th Floor, New York, New York 10006, or at such
other place as shall be mutually agreeable to the parties, at 11:00 a.m., New
York Time, on such other date as shall be mutually agreeable to the parties.

 

4



--------------------------------------------------------------------------------



 



1.3 Closing Matters. At each Closing the following actions shall be taken:
(a) each Subscriber shall deliver its Purchase Price in immediately available
United States funds to the escrow account established for the Offering;
(b) the Company shall cause its stock transfer agent to deliver certificates
representing the Common Shares subscribed for to each Subscriber; and
(c) each of the Company and the Subscriber shall deliver to the other signed
copies of this Substriction Agreement.
1.4 Use of Proceeds. The Company intends to use the proceeds derived from this
Offering to satisfy its working capital requirements and general corporate
purposes. Management reserves the right to utilize the net proceeds of the
Offering in a manner in the best interests of the Company. The amount of the net
proceeds that will be invested in particular areas of the Company’s business
will depend upon future economic conditions and business opportunities. To the
extent that the Company continues to incur losses from operations, such losses
will be funded from its general funds, including the net proceeds of this
Offering.
1.5 Company Information. As an officer and/or director of TeamStaff, you
acknowledge that you are fully aware of all aspects of the Company’s business,
the risks of an investment in the Company and the risks of a purchase of
restricted Common Stock of the Company. You have been provided with information
on the status of other business and financial transactions that are pending and
have not been publically disclosed. You also have been given access to the
officers of the Company to obtain any additional information you have deemed
necessary.
1.6 Non-public Information. The fact of this offering, and certain other
material financial and business matters that have not been publically disclosed,
constitute material non-public information of the Company. Any use of this
information by you, or any other person to whom you have communicated such
information, for any purpose other than your consideration of an investment in
TeamStaff, may be a criminal offense and subject you to criminal and civil
liability.
1.7 Subscriber Information

             
(a)
      Name(s) of SUBSCRIBER(s):                                             
 
           
 
     
 
   
 
     
 
   
(b)
  Principal Amount of Securities Subscribed for:   $                        
 
           

 

5



--------------------------------------------------------------------------------



 



             
(c)
  Accredited Investor Status        

The Subscriber acknowledges and agrees that the offering and sale of the
Securities are intended to be exempt from registration under the Securities Act,
by virtue of Section 4(2) thereof and/or Regulation D promulgated thereunder. In
accordance therewith and in furtherance thereof, the Subscriber represents and
warrants to and agrees with the Company as follows [Please check statements
applicable to the Subscriber]:
The Subscriber is an Accredited Investor because the Subscriber is (check
appropriate item):

  o  
a bank as defined in Section 3(a)(2) of the Securities Act;
    o  
a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act;
    o  
a broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934 as amended (the “Exchange Act”);
    o  
an insurance company as defined in Section 2(13) of the Securities Act;
    o  
an investment company registered under the Investment Company Act of 1940, as
amended or a business development company as defined in Section 2(a)(48) of such
act;
    o  
a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
    o  
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended, if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;
    o  
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended;
    o  
an organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;
    o  
a natural person whose individual net worth or joint net worth with that
person’s spouse, at the time of his purchase exceeds $l,000,000;
    o  
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;
    o  
a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Exchange Act; or
    o  
an entity in which all of the equity owners are accredited investors. (If this
alternative is checked, the Subscriber must identify each equity owner and
provide statements signed by each demonstrating how each qualifies as an
accredited investor.)

 

6



--------------------------------------------------------------------------------



 



  o  
a plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality thereof, for the benefit of its employees, if such
plan has total assets in excess of $5,000,000
    o  
a director or officer of the Company.

(d) Additional Information.
The Subscriber has completed the signature page to this Subscription Agreement.
Article II
REPRESENTATIONS AND WARRANTIES OF COMPANY
The Company hereby represents and warrants to the Purchasers as of the date of
this Agreement as follows:
(A) The Company is duly organized, validly existing and in good standing under
the laws of its state of incorporation, with all requisite power and authority
to own, lease, license, and use its properties and assets and to carry out the
business in which it is engaged, except where the failure to have or be any of
the foregoing may not be expected to have a material adverse effect on the
Company’s presently conducted businesses. The Company is not in violation of any
of the provisions of its articles of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to transact
the business in which it is engaged and is in good standing as a foreign
corporation in every jurisdiction in which its ownership, leasing, licensing or
use of property or assets or the conduct of its business make such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in (i) a material and adverse effect on the legality,
validity or enforceability of this Agreement, (ii) a material and adverse effect
on the results of operations, assets, prospects, business or condition
(financial or otherwise) of the Company, taken as a whole, or (iii) an adverse
impairment to the Company’s ability to perform on a timely basis its obligations
hereunder (any of (i), (ii) or (iii), a “Material Adverse Effect”).
(B) The Company is currently authorized to issue 40,000,000 shares of Common
Stock, $0.001 par value per share and 5,000,000 shares of Preferred Stock, $0.10
par value per share. Except as may be described in this Agreement, no securities
of the Company are entitled to preemptive or similar rights, and no entity or
person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by this
Agreement unless any such rights have been waived. The issue and sale of the
Securities will not (except pursuant to their terms thereunder), immediately or
with the passage of time, obligate the Company to issue shares of Common Stock
or other securities to any entity or person and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.
(C) The Company has the requisite corporate power and authority to enter into,
deliver and consummate the transactions contemplated by this Agreement, to issue
and sell the Securities and deliver the Common Shares, and otherwise to carry
out its obligations hereunder. The execution and delivery of this Agreement and
the consummation by it of the transactions contemplated thereby have been duly
authorized by the Company and no further action is required by the Company in
connection therewith. When executed and delivered by the Company, this Agreement
will constitute the legal, valid and binding obligation of the Company,
enforceable as to the Company in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, fraudulent conveyance or transfer, moratorium or other laws or
court decisions, now or hereinafter in effect, relating to or affecting the
rights of creditors generally and as may be limited by general principles of
equity and the discretion of the court having jurisdiction in an enforcement
action (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

7



--------------------------------------------------------------------------------



 



(D) The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other person
or entity in connection with the execution, delivery and performance by the
Company of this Agreement or the issuance, sale or delivery of the Securities
other than (i) any filings required by state securities laws, (ii) the filing of
a Notice of a Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, (iii) those that have been made or obtained
prior to or contemporaneously with the date of this Agreement, and (iv) filings
pursuant to the Exchange Act.
(E) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby in
accordance with the terms and conditions described herein do not and will not:
(i) conflict with or violate any provision of the Company’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) violate, conflict with, or constitute a default or breach (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company debt or otherwise) or
other understanding to which the Company is a party or by which any property or
asset of the Company is bound or affected, or (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
(F) The Common Shares have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable and will be issued free and clear of all liens and encumbrances,
other than restrictions on transfer under applicable securities laws.
(G) Except as disclosed in the SEC Reports, there is no pending or, to the best
knowledge of the Company, threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its affiliates that would affect the execution by
the Company or the performance by the Company of its obligations under this
Agreement, and all other agreements entered into by the Company relating hereto.
Except as disclosed in the SEC Reports, there is no pending or, to the best
knowledge of the Company, threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its affiliates which litigation if adversely
determined could have a material adverse effect on the Company.
(H) The Company has no liabilities or obligations which are material,
individually or in the aggregate, which are not disclosed in the SEC Reports,
other than those incurred in the ordinary course of the Company’s businesses and
which, individually or in the aggregate, would not reasonably be expected to
have a material adverse effect on the Company’s financial condition.

 

8



--------------------------------------------------------------------------------



 



Article III
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
By signing this Agreement, each undersigned Purchaser hereby represents and
warrants to the Company as follows as an inducement to the Company to accept the
subscription of the Purchaser:
(A) The Purchaser acknowledges and agrees that (i) the offering and sale of the
Securities are intended to be exempt from registration under the Securities Act
by virtue of Section 4(2) of the Securities Act and/or Regulation D promulgated
thereunder, (ii) the Securities have not been registered under the Securities
Act and (iii) that the Company has represented to the Purchaser (assuming the
veracity of the representations of the Purchaser made herein that the Securities
have been offered and sold by the Company in reliance upon an exemption from
registration provided in Section 4(2) of the Securities Act and Regulation D
thereunder. In accordance therewith and in furtherance thereof, the Purchaser
represents and warrants to and agrees with the Company that it is an accredited
investor (as defined in Rule 501 promulgated under the Securities Act) for the
reason indicated in Article I of this Subscription Agreement.
(B) The Purchaser hereby represents and warrants that the Purchaser is acquiring
the Securities hereunder for its own account for investment and not with a view
to distribution, and with no present intention of distributing the Securities or
selling the Securities for distribution. The Purchaser understands that the
Securities are being sold to the Purchaser in a transaction which is exempt from
the registration requirements of the Securities Act. Accordingly, the Purchaser
acknowledges that it has been advised that the Securities have not been
registered under the Securities Act and are being sold by the Company in
reliance upon the veracity of the Purchaser’s representations contained herein
and upon the exemption from the registration requirements provided by the
Securities Act and the securities laws of all applicable states. The Purchaser’s
acquisition of the Securities shall constitute a confirmation of the foregoing
representation and warranty and understanding thereof.
(C) The Purchaser (or its “Purchaser Representative”, if any) has such knowledge
and experience in financial and business matters as is required for evaluating
the merits and risks of making this investment, and the Purchaser or its
Purchaser Representative(s) has received such information requested by the
Purchaser concerning the business, management and financial affairs of the
Company in order to evaluate the merits and risks of making this investment.
Further, the Purchaser acknowledges that the Purchaser has had the opportunity
to ask questions of, and receive answers from, the officers of the Company
concerning the terms and conditions of this investment and to obtain information
relating to the organization, operation and business of the Company and of the
Company’s contracts, agreements and obligations or needed to verify the accuracy
of any information contained herein or any other information about the Company.
Except as set forth in this Agreement, no representation or warranty is made by
the Company to induce the Purchaser to make this investment, and any
representation or warranty not made herein or therein is specifically disclaimed
and no information furnished to the Purchaser or the Purchaser’s advisor(s) in
connection with the sale were in any way inconsistent with the information
stated herein. The Purchaser further understands and acknowledges that no person
has been authorized by the Company to make any representations or warranties
concerning the Company, including as to the accuracy or completeness of the
information contained in this Agreement.
(D) The Purchaser is making the foregoing representations and warranties with
the intent that they may be relied upon by the Company in determining the
suitability of the sale of the Securities to the Purchaser for purposes of
federal and state securities laws. Accordingly, each Purchaser represents and
warrants that the information stated herein is true, accurate and complete, and
agrees to notify and supply corrective information promptly to the Company as
provided above if any of such information becomes inaccurate or incomplete. The
Purchaser has completed this Agreement and Questionnaire, has delivered it
herewith and represents and warrants that it is accurate and true in all
respects and that it accurately and completely sets forth the financial
condition of the Purchaser on the date hereof. The Purchaser has no reason to
expect there will be any material adverse change in its financial condition and
will advise the Company of any such changes occurring prior to the closing or
termination of the Offering.

 

9



--------------------------------------------------------------------------------



 



(E) The Purchaser is not subscribing for any of the Securities as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in Securities generally.
(F) The Purchaser has received or obtained access to certain information
regarding the Company, including this Agreement, the SEC Reports and other
accompanying documents of the Company receipt of which is hereby acknowledged.
The Purchaser has carefully reviewed all information provided to it and has
carefully evaluated and understands the risks described therein related to the
Company and an investment in the Company, and understands and has relied only on
the information provided to it in writing by the Company relating to this
investment. No agent prepared any of the information to be delivered to
prospective investors in connection with this transaction. Prospective investors
are advised to conduct their own review of the business, properties and affairs
of the Company before subscribing to purchase the Securities.
(G) The Purchaser also understands and agrees that, although the Company will
use its best efforts to keep the information provided in this Agreement strictly
confidential, the Company or its counsel may present this Agreement and the
information provided in answer to it to such parties as they may deem advisable
if called upon to establish the availability under any federal or state
securities laws of an exemption from registration of the private placement or if
the contents thereof are relevant to any issue in any action, suit or proceeding
to which the Company or its affiliates is a party, or by which they are or may
be bound or as otherwise required by law or regulatory authority.
(H) The individual signing below on behalf of any entity hereby warrants and
represents that he/she is authorized to execute this Agreement on behalf of such
entity. If an individual, the Purchaser has reached the age of majority in the
state in which the Purchaser resides. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite action, if any, in respect thereof on the part
of Purchasers and no other proceedings on the part of Purchasers are necessary
to consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Purchasers and constitutes a valid and
binding obligation of Purchasers, enforceable against Purchasers in accordance
with its terms (subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (whether applied in a proceeding in equity or at
law)).
(I) The Purchaser is aware that the offering of the Securities involves
securities for which only a limited trading market exists, thereby requiring any
investment to be maintained for an indefinite period of time. The purchase of
the Securities involves risks which the Purchaser has evaluated, and the
Purchaser is able to bear the economic risk of the purchase of such Securities
and the loss of its entire investment. The undersigned is able to bear the
substantial economic risk of the investment for an indefinite period of time,
has no need for liquidity in such investment and can afford a complete loss of
such investment. The Purchaser’s overall commitment to investments that are not
readily marketable is not, and his acquisition of the Securities will not cause
such overall commitment to become, disproportionate to his net worth and the
Purchaser has adequate means of providing for its current needs and
contingencies.
(J) The Purchaser acknowledges and agrees that there is no “minimum” offering
amount for the Securities offered hereby. The Purchaser acknowledges and agrees
that funds may be immediately released to the Company.
(K) In entering into this Agreement and in purchasing the Securities, the
Purchaser further acknowledges that:
(i) The Company has informed the Purchaser that the Securities have not been
offered for sale by means of general advertising or solicitation and the
Purchaser acknowledges that it has either a pre-existing personal or business
relationship with either the Company or any of its officers, directors or
controlling person, of a nature and duration such as would enable a reasonable
prudent investor to be aware of the character, business acumen, and general
business and financial circumstances of the Company and an investment in the
Securities.

 

10



--------------------------------------------------------------------------------



 



(ii) Neither the Securities nor any interest therein may be resold by the
Purchaser in the absence of a registration under the Securities Act or an
exemption from registration. In particular, the Purchaser is aware that all of
the foregoing described Securities will be “restricted securities”, as such term
is defined in Rule 144 promulgated under the Securities Act (“Rule 144”), and
they may not be sold pursuant to Rule 144, unless the conditions thereof are
met. Other than set forth in this Agreement, the Company has no obligation to
register any securities purchased or issuable hereunder.
(iii) The following legends (or similar language) shall be placed on the
certificate(s) or other instruments evidencing the Securities:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER
SUCH NOTES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH NOTES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH NOTES
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.
(iv) The Company may at any time place a stop transfer order on its transfer
books against the Securities. Such stop order will be removed, and further
transfer of the Securities will be permitted, upon an effective registration of
the respective Securities, or the receipt by the Company of an opinion of
counsel satisfactory to the Company that such further transfer may be effected
pursuant to an applicable exemption from registration.
(L) The Company has employed its own legal counsel in connection with the
Offering. The Purchasers have not been represented by independent counsel in
connection with the preparation of this Agreement or the terms of this Offering
and no investigation of the merits or fairness of the Offering has been
conducted on behalf of the Purchasers. Prospective Purchasers should consult
with their own legal, tax and financial advisors with respect to the Offering
made pursuant to this Agreement.
(M)                      (insert name of Purchaser Representative: if none leave
blank) has acted as the Purchaser’s Purchaser Representative for purposes of the
private placement exemption under the Act. If the Purchaser has appointed a
Purchaser Representative (which term is used herein with the same meaning as
given in Rule 501(h) of Regulation D), the Purchaser has been advised by his
Purchaser Representative as to the merits and risks of an investment in the
Company in general and the suitability of an investment in the Securities for
the Purchaser in particular.
(N) The undersigned hereby acknowledges that officers, affiliates, employees and
directors of the Company and/or the Selling Agents may purchase Securities in
the Offering.
(O) It never has been represented, guaranteed or warranted by the Company, any
of the officers, directors, stockholders, partners, employees or agents of the
Company, or any other persons, whether expressly or by implication, that:
(i) the Company or the Purchasers will realize any given percentage of profits
and/or amount or type of consideration, profit or loss as a result of the
Company’s activities or the Purchaser’s investment in the Company; or (ii) the
past performance or experience of the management of the Company, or of any other
person, will in any way indicate the predictable results of the ownership of the
Securities or of the Company’s activities.

 

11



--------------------------------------------------------------------------------



 



(P) The Purchaser acknowledges that any delivery to it of this Agreement
relating to the Securities prior to the determination by the Company of its
suitability as a Purchaser shall not constitute an offer of the Securities until
such determination of suitability shall be made, and the Purchaser hereby agrees
that it shall promptly return this Agreement and the other Offering documents to
the Company upon request. The Purchaser understands that the Company shall have
the right to accept or reject this subscription in whole or in part. Unless this
subscription is accepted in whole or in part by the Company this subscription
shall be deemed rejected in whole.
Article IV
INDEMNIFICATION
4.1 Indemnification by the Company. The Company agrees to defend, indemnify and
hold harmless the Purchasers and shall reimburse Purchasers for, from and
against each claim, loss, liability, cost and expense (including without
limitation, interest, penalties, costs of preparation and investigation, and the
reasonable fees, disbursements and expenses of attorneys, accountants and other
professional advisors) (collectively, “Losses”) directly or indirectly relating
to, resulting from or arising out of any untrue representation,
misrepresentation, breach of warranty or non-fulfillment of any covenant,
agreement or other obligation by or of the Company contained herein or in any
certificate, document, or instrument delivered to Purchasers pursuant hereto.
4.2 Indemnification by Purchasers. Purchasers agrees to defend, indemnify and
hold harmless the Company and shall reimburse the Company for, from and against
all Losses directly or indirectly relating to, resulting from or arising out of
any untrue representation, misrepresentation, breach of warranty or
non-fulfillment of any covenant, agreement or other obligation of the Purchasers
contained herein or in any certificate, document or instrument delivered to the
Company pursuant hereto.
4.3 Procedure. The indemnified party shall promptly notify the indemnifying
party of any claim, demand, action or proceeding for which indemnification may
be sought under Sections 4.1 or 4.2 of this Agreement, and, if such claim,
demand, action or proceeding is a third party claim, demand, action or
proceeding (collectively, a “Claim”), the indemnifying party will have the right
at its expense to assume the defense thereof using counsel reasonably acceptable
to the indemnified party. The indemnified party shall have the right to
participate, at its own expense, with respect to any such third party Claim. In
connection with any such third party Claim, Purchasers and the Company shall
cooperate with each other and provide each other with access to relevant books
and records in their possession. No such third party Claim shall be settled
without the prior written consent of the indemnified party, which shall not be
unreasonably withheld. If a firm written offer is made to settle any such third
party Claim and the indemnifying party proposes to accept such settlement and
the indemnified party refuses to consent to such settlement, then: (i) the
indemnifying party shall be excused from, and the indemnified party shall be
solely responsible for, all further defense of such third party Claim; and
(ii) the maximum liability of the indemnifying party relating to such third
party Claim shall be the amount of the proposed settlement if the amount
thereafter recovered from the indemnified party on such third party Claim is
greater than the amount of the proposed settlement.
ARTICLE V
MISCELLANEOUS
5.1 Survival. The representations and warranties set forth in Articles II and
III hereof shall survive the Closing. No investigation made by or on behalf of
either party shall affect the representations and warranties made pursuant to
this Agreement. No party makes any additional or implied representations other
than those set forth herein.

 

12



--------------------------------------------------------------------------------



 



5.2 Expenses. Each party hereto shall bear and pay all costs and expenses
incurred by it in connection with the transactions contemplated hereby,
including fees and expenses of its own brokers, finders, financial consultants,
accountants and counsel.
5.3 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement and understanding of the parties with respect to its subject
matter. This Agreement supersedes all prior arrangements and understandings
between the parties, either written or oral, with respect to its subject matter.
5.4 Binding Effect of Subscription. The Purchaser hereby acknowledges and
agrees, subject to any applicable state securities laws that the subscription
and application hereunder are irrevocable, that the Purchaser is not entitled to
cancel, terminate or revoke this Agreement and that this Agreement shall survive
the death or disability of the Purchaser and shall be binding upon and inure to
the benefit of the Purchaser and his heirs, executors, administrators,
successors, legal representatives, and assigns. If the Purchaser is more than
one person, the obligations of the Purchaser hereunder shall be joint and
several, and the agreements, representations, warranties, and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
person and his heirs, executors, administrators, successors, legal
representatives, and assigns.
5.5 Captions. The table of contents and captions contained in this Agreement are
for reference purposes only and are not part of this Agreement.
5.6 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers holding a majority of the Securities subscribed for
in the Offering or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought (in the case of the Purchasers, such
waiver shall be in writing and approved by a majority of the Purchasers). No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
5.7 Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
box, stamped, registered or certified mail, return receipt requested, addressed
to such address as may be listed on the books of the Company, or, if to the
Company, the Company’s executive office, or (b) delivered personally at such
address.
5.8 Execution. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, or all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.
5.9 Severability. Each provision of this Agreement is intended to be severable
from every other provisions, and the invalidity or illegality of any portion
hereof, shall not affect the validity or legality of the remainder hereof.
5.10 Non-Assignment. This Agreement is not transferable or assignable by the
Purchaser except as may be provided herein.

 

13



--------------------------------------------------------------------------------



 



5.11 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
Jersey, without regard to the principles of conflicts of law thereof. Each party
agrees that all proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in the State of
New Jersey (the “New Jersey Courts”). Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New Jersey Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any New Jersey Court, or that such
proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a proceeding to enforce any provisions of this Agreement,
then the prevailing party in such proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other reasonable costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.
5.12 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company, the Purchasers and their respective successors and
permitted assigns.
Signature pages to Subscription Agreement Follows

 

14



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed by their signature as natural persons or by individuals by their
duly authorized officers as of the  _____  day of                     , 2011.
THE COMPANY:
TEAMSTAFF, INC.:

     
 
Zachary Parker,
   
Chief Executive Officer
   

 

15



--------------------------------------------------------------------------------



 



EXECUTION BY AN INDIVIDUAL
(Not applicable to entities)
IF YOU ARE PURCHASING SECURITIES WITH YOUR SPOUSE, YOU MUST BOTH SIGN THIS
SIGNATURE PAGE.
PLEASE INDICATE DESIRED TYPE OF OWNERSHIP OF SECURITIES:

  o  
Individual
    o  
Joint Tenants (rights of survivorship)
    o  
Tenants in Common (no rights of survivorship)

I represent that the foregoing information is true and correct.
IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.
Dated:                      ___, 2011
Subscription Amount: $                    
Number of Shares of Common Stock to be purchased:                     

         
 
 
 
(Name of Investor — Please Print)    
 
       
 
 
 
(Signature)    
 
       
 
 
 
(Name of co-Investor — Please Print)    
 
       
 
 
 
(Signature of Co-Investor)    

     
Exact name Shares are to be issued under:
   
 
   
 
   
Address for Delivery of Certificates
   
(if not the same as in Questionnaire):
   
 
   
 
   
 
   
 
   
 
   

 

16



--------------------------------------------------------------------------------



 



PARTNERSHIP SIGNATURE PAGE
The undersigned PARTNERSHIP hereby represents and warrants that the person
signing this Subscription Agreement on behalf of the PARTNERSHIP is a general
partner of the PARTNERSHIP, has been duly authorized by the PARTNERSHIP to
acquire the Securities and sign this Subscription Agreement on behalf of the
PARTNERSHIP and, further, that the undersigned PARTNERSHIP has all requisite
authority to purchase such Securities and enter into the Subscription Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.
Dated:                      _____, 2011
Subscription Amount: $                    
Number of Shares of Common Stock to be purchased:                     

                       
 
  Name of Partnership
(Please Type or Print)    
 
           
 
  By:        
 
     
 
(Signature)    
 
           
 
  Name:        
 
     
 
(Please Type or Print)    
 
           
 
  Title:        
 
     
 
(Please Type or Print)    

     
Exact name Shares are to be issued under:
   
 
   
 
   
Address for Delivery of Certificates
   
(if not the same as in Questionnaire):
   
 
   
 
   
 
   
 
   
 
   

 

17



--------------------------------------------------------------------------------



 



CORPORATION/LIMITED LIABILITY COMPANY SIGNATURE PAGE
The undersigned CORPORATION or LIMITED LIABILITY COMPANY hereby represents and
warrants that the person signing this Subscription Agreement on behalf of the
CORPORATION or LIMITED LIABILITY COMPANY has been duly authorized by all
requisite action on the part of the CORPORATION or LIMITED LIABILITY COMPANY to
acquire the Securities and sign this Subscription Agreement on behalf of the
CORPORATION or LIMITED LIABILITY COMPANY and, further, that the undersigned
CORPORATION or LIMITED LIABILITY COMPANY has all requisite authority to purchase
the Securities and enter into this Subscription Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.
Dated:                      _____, 2011
Subscription Amount: $                    
Number of Shares of Common Stock to be purchased:                     

                       
 
 
Name of Corporation
Or Limited Liability Company
(Please Type or Print)
   
 
           
 
  By:        
 
     
 
Signature    
 
           
 
  Name:        
 
     
 
(Please Type or Print)    
 
           
 
  Title:        
 
     
 
(Please Type or Print)    

     
Exact name Shares are to be issued under:
   
 
   
 
   
Address for Delivery of Certificates
   
(if not the same as in Questionnaire):
   
 
   
 
   
 
   
 
   
 
   

 

18



--------------------------------------------------------------------------------



 



TRUST/RETIREMENT PLAN SIGNATURE PAGE
The undersigned TRUST or RETIREMENT PLAN hereby represents and warrants that the
persons signing this Subscription Agreement on behalf of the TRUST or RETIREMENT
PLAN are duly authorized to acquire the Securities and sign this Subscription
Agreement on behalf of the TRUST or RETIREMENT PLAN and, further, that the
undersigned TRUST or RETIREMENT PLAN has all requisite authority to purchase
such Securities and enter into the Subscription Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.
Dated:                      _____, 2011
Subscription Amount: $                    
Number of Shares of Common Stock to be purchased:                     

                       
 
  Title of Trust or Retirement Plan
(Please Type or Print)    
 
           
 
  By:         
 
   
 
Signature of Trustee or
Authorized Signatory    
 
           
 
  Name of Trustee:      
 
     
 
(Please Type or Print)    
 
           
 
  By:         
 
   
 
Signature of Co-Trustee if applicable    
 
           
 
  Name of Co-Trustee:      
 
     
 
(Please Type or Print)    

     
Exact name Shares are to be issued under:
   
 
   
 
   
Address for Delivery of Certificates
   
(if not the same as in Questionnaire):
   
 
   
 
   
 
   
 
   
 
   

 

19